UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-7502 Dreyfus International Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 2/28/09 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Emerging Markets Fund February 28, 2009 (Unaudited) Common Stocks94.8% Shares Value ($) Brazil11.7% Banco Itau Holding Financeira, ADR 235,495 2,161,844 Centrais Eletricas Brasileiras 256,762 2,813,065 Cia de Saneamento Basico do Estado de Sao Paulo 126,030 1,266,940 Cia de Saneamento de Minas Gerais 316,400 2,750,672 Cia Energetica de Minas Gerais, ADR 44,041 601,600 Cia Vale do Rio Doce, ADR 316,580 4,080,716 Empresa Brasileira de Aeronautica, ADR 70,500 762,105 Grendene 479,000 2,373,568 Medial Saude 364,300 1,029,802 Petroleo Brasileiro (Preferred), ADR 727,070 16,271,827 Tele Norte Leste Participacoes, ADR 558,870 6,773,504 Telemig Celular Participacoes (Rights) 287 a 744 Unibanco - Uniao de Bancos Brasileiros, ADR 60,850 3,184,280 Votorantim Celulose e Papel, ADR 299,050 a 1,429,459 China9.6% Aluminum Corp. of China, Cl. H 1,002,700 470,348 Anhui Expressway, Cl. H 4,434,000 1,787,112 Bank of China, Cl. H 22,593,000 6,210,861 Bosideng International Holdings 27,966,000 1,888,208 China Molybdenum, Cl. H 2,067,000 756,342 China Telecom, Cl. H 4,531,800 1,509,587 Dongfang Electric, Cl. H 1,072,200 1,940,536 Huaneng Power International, Cl. H 5,596,600 3,621,057 PetroChina, ADR 28,930 2,050,269 PetroChina, Cl. H 10,214,000 7,245,041 Sinopec Shanghai Petrochemical, Cl. H 7,342,000 1,638,785 Sinotrans, Cl. H 14,768,500 2,182,107 TPV Technology 8,588,000 2,217,573 Weiqiao Textile, Cl. H 8,526,600 2,218,612 Yanzhou Coal Mining, ADR 4,200 23,856 Yanzhou Coal Mining, Cl. H 2,800,000 1,568,761 Hong Kong9.5% Belle International Holdings 582,000 245,046 China Mobile 931,500 8,017,532 China Mobile, ADR 71,980 3,120,333 China Power International Development 23,270,292 4,515,477 China Unicom (Hong Kong) 3,691,198 3,261,423 CNOOC 2,078,000 1,794,592 CNOOC, ADR 28,370 2,437,834 Cosco Pacific 5,202,000 3,762,276 Denway Motors 9,995,300 2,982,061 Global Bio-Chem Technology Group 11,872,700 1,317,824 Nine Dragons Paper Holdings 5,989,000 1,597,905 NWS Holdings 926,898 1,177,710 Shanghai Industrial Holdings 615,030 1,385,227 Texwinca Holdings 2,883,300 1,254,417 Hungary1.1% Magyar Telekom Telecommunications 843,988 1,955,761 Richter Gedeon 21,250 2,206,001 India7.0% Andhra Bank 1,294,321 1,080,068 Bharat Petroleum 50,448 385,313 Dr. Reddy's Laboratories 94,540 714,367 Hindalco Industries 1,285,030 960,792 Hindustan Petroleum 311,511 1,692,333 ICICI Bank, ADR 39,650 494,039 India Cements 1,293,230 2,442,939 Jet Airways India 200,852 a 551,038 Mahanagar Telephone Nigam 2,279,450 2,839,852 Mahindra & Mahindra 359,110 2,155,239 Oil & Natural Gas 180,184 2,419,311 Reliance Industries 66,940 1,636,181 State Bank of India 81,370 1,620,205 State Bank of India, GDR 81,740 b 3,302,296 Steel Authority of India 882,058 1,296,646 Sterlite Industries (India) 86,920 411,665 Sterlite Industries (India), ADR 254,940 1,172,724 Tata Consultancy Services 243,510 2,268,697 Indonesia1.8% Gudang Garam 5,099,500 2,180,833 Kalbe Farma 33,029,600 1,771,573 Telekomunikasi Indonesia 6,257,500 3,260,006 Israel.8% Bank Hapoalim 874,700 a 1,555,255 Israel Discount Bank, Cl. A 2,664,958 1,784,099 Malaysia5.7% AMMB Holdings 428,375 284,504 Gamuda 5,664,300 3,002,734 Genting 3,733,500 3,466,359 Malayan Banking 4,955,400 6,777,390 Resorts World 454,300 269,551 Sime Darby 2,882,600 4,368,268 Tenaga Nasional 2,285,800 3,955,895 Mexico3.4% America Movil, ADR, Ser. L 183,120 4,665,898 Consorcio ARA 4,144,700 1,020,527 Embotelladoras Arca 1,329,100 2,138,079 Gruma, Cl. B 1,489,592 a 477,295 Grupo Continental 2,074,850 2,929,040 Grupo Modelo, Ser. C 730,700 1,894,638 Philippines.8% ABS-CBN Holdings 2,186,400 568,067 Bank of the Philippine Islands 2,104,457 1,472,922 Metropolitan Bank & Trust 679,300 285,426 Union Bank of the Philippines 1,520,706 643,777 Poland.8% Bank Pekao 49,320 1,045,744 Polski Koncern Naftowy Orlen 199,260 1,123,022 Telekomunikacja Polska 203,690 986,379 Russia5.5% Cherepovets MK Severstal, GDR 87,420 b 317,335 Gazprom, ADR 789,565 10,256,449 LUKOIL, ADR 190,665 6,108,907 MMC Norilsk Nickel, ADR 387,341 a 1,820,503 Mobile Telesystems, ADR 105,640 2,502,612 VTB Bank, GDR 367,990 b 393,749 South Africa7.6% AngloGold Ashanti, ADR 215,146 6,417,805 FirstRand 3,676,780 4,384,483 Gold Fields, ADR 137,260 1,397,307 JD Group 485,511 1,417,855 Nampak 2,314,703 2,954,940 Nedbank Group 472,992 3,522,281 Sanlam 658,221 995,311 Sappi 992,113 1,865,428 Sasol 105,130 2,621,748 Sasol, ADR 16,330 410,373 Standard Bank Group 105,470 678,431 Steinhoff International Holdings 293,822 326,243 Telkom 275,248 2,698,547 South Korea12.7% Hana Financial Group 81,073 951,797 Hanwha Chemical 365,250 1,607,280 Hyundai Motor 73,007 2,308,397 Kangwon Land 203,370 1,635,550 KB Financial Group 275,525 a 5,237,198 KB Financial Group, ADR 11,260 211,913 Korea Electric Power 256,595 a 3,977,467 KT 12,830 311,450 KT, ADR 437,620 5,260,192 Kumho Tire 327,750 a 769,130 Lotte Shopping 30,124 3,184,501 POSCO 18,406 3,726,034 Samsung Electronics 41,939 12,963,991 Shinhan Financial Group 98,467 a 1,468,593 Shinhan Financial Group (Rights) 14,301 a 29,843 SK Telecom 4,433 539,196 SK Telecom, ADR 397,010 5,315,964 Taiwan10.0% China Motor 3,639,107 1,178,575 Chinatrust Financial Holding 9,761,690 2,923,466 Compal Electronics 11,157,758 6,281,999 First Financial Holding 2,299,935 904,534 HON HAI Precision Industry 1,750,000 3,454,129 Mega Financial Holding 7,895,000 2,118,253 Nan Ya Printed Circuit Board 1,406,614 2,754,520 Nien Hsing Textile 2,491,000 541,817 Quanta Computer 2,805,163 2,815,864 SinoPac Financial Holdings 20,590,103 3,364,167 Taiwan Semiconductor Manufacturing 4,330,313 5,428,924 United Microelectronics 23,028,445 5,031,409 Yageo 13,260,200 2,000,579 Thailand5.2% Bangkok Bank 968,900 1,975,437 Charoen Pokphand Foods 37,452,600 3,484,783 Delta Electronics Thai 277,874 80,940 Kasikornbank 3,484,000 4,244,227 Krung Thai Bank 29,814,300 3,387,566 Siam Cement 1,137,500 3,084,873 Thai Airways International 5,016,744 1,055,562 Thai Oil 1,574,700 1,034,866 Thai Union Frozen Products 3,598,521 1,913,850 Turkey1.4% Petrol Ofisi 0 a 1 Turk Sise ve Cam Fabrikalari 3,303,828 a 1,846,148 Turkcell Iletisim Hizmet 394,290 1,959,738 Turkiye Garanti Bankasi 1,020,400 a 1,242,414 Turkiye Is Bankasi, Cl. C 144,025 277,867 United Kingdom.2% JKX Oil & Gas 321,583 Total Common Stocks (cost $662,757,925) Preferred Stocks2.5% Brazil Braskem, Cl. A 952,400 2,142,641 Centrais Eletricas Brasileiras, Cl. B 32,874 333,359 Cia de Tecidos do Norte de Minas - Coteminas 875,348 a 1,244,536 Cia Energetica de Minas Gerais 288,316 4,008,743 Cia Paranaense de Energia, Cl. B 200,900 1,873,409 Telemig Celular Participacoes 3,654 69,981 Total Preferred Stocks (cost $13,595,508) Other Investment1.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $4,500,000) 4,500,000 c Total Investments (cost $680,853,433) 98.4% Cash and Receivables (Net) 1.6% Net Assets 100.0% ADR - American Depository Receipts GDR - Global Depository Receipts a Non-income producing security. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2009, these securities amounted to $4,013,380 or 1.0% of net assets. c Investment in affiliated money market mutual fund. At February 28, 2009 , the aggregate cost of investment securities for income tax purposes was $680,853,433. Net unrealized depreciation on investments was $297,519,734 of which $10,795,467 related to appreciated investment securities and $308,315,201 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. 100-227-96 Unrealized Foreign Appreciation/ Forward Currency Currency Depreciation Exchange Contracts Amounts Cost ($) Value ($) at 2/28/2009 ($) Buys: Poland Zloty 158,383 43,099 43,332 233 Expiring 3/2/2009 Poland Zloty 1,024,557 276,863 280,309 3,446 Expiring 3/3/2009 Sells: Hong Kong Dollar Expiring 3/2/2009 (52,006) 6,706 (6,706) 0 South African Rand Expiring 3/2/2009 (206,581) 20,985 (20,443) 542 South African Rand Expiring 3/3/2009 (566,039) 55,991 (56,016) (25) Total Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus International Funds , Inc. By: /s/ J. David Officer J. David Officer President Date: April 23, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: April 23, 2009 By: /s/ James Windels James Windels Treasurer Date: April 23, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
